DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending for examination.
This Office action is FINAL.


Double Patenting
A new ground of rejection under Double Patenting is now required based on the following timeline including Application Nos. 16/688,798 and 16/751,230:
Important Timelines during Prosecutions
16/688,798
16/751,230
prior to 08/04/2021
Double Patenting rejections exist.
Double Patenting rejections exist.
08/04/2021
A new set of amended claims are filed.  The amendments include, in part, error handling measures in the independent claims.
A new set of amended claims are filed.  The amendments include allowable subject matter with regards to 35 U.S.C. 102 and/or 35 U.S.C. 103 but do NOT include the error handling measures 


A Non-Final rejection is mailed.  The Double Patenting rejections were removed in this Office action because the amendments to the claims modified the scope such that Double Patenting between these two applications no longer existed.
08/30/2021
A Non-Final rejection is mailed.  The Double Patenting rejections were removed in this Office action because the scope of the claims at this time was different enough such that Double Patenting between these two 

11/16/2021

A new set of amended claims are filed.  The amendments include, in part, error handling measures in the independent claims.  These amendments are substantially the same in scope to the amendments made to 16/688,798 on 08/04/2021; however, other claim limitations which were added to 16/751,230 on 08/04/2021 are specific enough to not warrant Double Patenting rejections.  These amendments were made to overcome 35 U.S.C. 101 rejections.


A Notice of Allowability is mailed.
11/30/2021
The current set of claims pending for examination are filed.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 of the instant application are provisionally rejected on the ground of anticipatory-type nonstatutory double patenting as being unpatentable over Claims 1-8 and 13-15 of copending Application No. 16/751,230 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-11 of the instant application are broadened versions of respective Claims 1-8 and 13-15 of the aforementioned reference application and are thereby anticipated by the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/688,798
16/751,230
(Claim) 1
(Claim) 1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
13
10
14
11
15



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent No. US 9,430,311 B2), hereinafter “Lee,” and further in view of Cheston et al. (U.S. Patent Application Publication No. US 2005/0081118 A1), hereinafter “Cheston.”

With regards to Claim 1, Lee teaches:
a method for risk-based testing, the method comprising:
storing, by a processor of a technical system (Fig. 6 and col. 9, lines 24-31.), a meta-model (Fig. 1; col. 2, lines 64-67; and col. 3, lines 1-4; regarding, e.g., cause and effect map 100.) in a computer-readable storage medium of the technical system (Fig. 4 and col. 7, lines 26-28.), wherein:
the meta-model comprises at least one risk element (Fig. 5B; col. 8, lines 35-67; and col. 9, lines 1-23; regarding, e.g., item[s] in the ‘Failure Mode’ column, e.g. Event 520.), at least one test element (Fig. 5B; col. 8, lines 35-67; and col. 9, lines 1-23; regarding, e.g., item[s] in the ‘Causes’ column.) and at least one objective element (Fig. 5B; col. 8, lines 35-67; and col. 9, lines 1-23; regarding, e.g., item[s] in the ‘Effects’ column.), and associations between the at least one risk element, the at least one test element, and the at least one objective element (Fig. 5B; col. 8, lines 35-67; and col. 9, lines 1-23.);
the at least one risk element is associated with one or more objective elements (Fig. 5B; col. 8, lines 35-67; and col. 9, lines 1-23.), and/or the at least one risk element is associated with one or more test elements (Fig. 5B; col. 8, lines 35-67; and col. 9, lines 1-23.); and
at least one element of the at least one risk element, the at least one test element and the at least one objective element and/or at least one association has at least one associated risk-related parameter (Fig. 5B; col. 8, lines 35-67; col. 9, lines 1-23; Fig. 1; and col. 3, lines 22-35.).
Lee does not explicitly teach:
performing, by the processor of the technical system, one or more error handling measures to the system under test that fails an executed test, the one or more error handling measures including at least one of: switching off the system under test and disabling the system under test.
However, Cheston teaches:
performing, by the technical system, one or more error handling measures to the system under test that fails an executed test (Fig. 4 and ¶ 0024; regarding, e.g., where a system fails a particular test that it has failed previously.), the one or more error handling measures including at least one of: switching off the system under test (Fig. 4 and ¶ 0022-0024; regarding, e.g., an auto shutdown and reboot of the failed system.) and disabling the system under test.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Lee with an auto shutdown and reboot performed for system remediation as taught by Cheston because completing an action to remediate a system that failed during testing is an additional means by which engineers or operators can make a necessary modification to the system (Lee: col. 2, lines 12-20), thereby providing an increased scope of FMEA benefits.

With regards to Claim 2, Lee in view of Cheston teaches the method of Claim 1 as referenced above.  Lee in view of Cheston further teaches:
wherein the at least one associated risk-related parameter of the at least one objective element and/or the at least one association is a probability parameter (Lee: Fig. 1 and Lee: col. 3, lines 22-35; regarding, e.g., an occurrence ranking.) and/or a damage parameter (Lee: Fig. 1 and Lee: col. 3, lines 22-35; regarding, e.g., a severity ranking.).

With regards to Claim 3, Lee in view of Cheston teaches the method of Claim 1 as referenced above.  Lee in view of Cheston further teaches:
wherein the at least one associated risk-related parameter of the at least one risk element and/or the at least one association is a test priority number (Lee: Fig. 1 and Lee: col. 3, lines 22-35; regarding, e.g., an RPN = S x O x D.) and/or an exposure parameter (Lee: Fig. 1 and Lee: col. 3, lines 22-35; regarding, e.g., an RPN = S x O.).

With regards to Claim 4, Lee in view of Cheston teaches the method of Claim 3 as referenced above.  Lee in view of Cheston further teaches:
wherein the exposure parameter is a product of a damage parameter and a probability parameter (Lee: Fig. 1 and Lee: col. 3, lines 22-35.).


wherein the at least one associated risk-related parameter of the at least one test element and/or the at least one association is a test effectiveness parameter (Lee: Fig. 1 and Lee: col. 3, lines 22-35; regarding, e.g., a detection ranking.).

With regards to Claim 6, Lee in view of Cheston teaches the method of Claim 5 as referenced above.  Lee in view of Cheston further teaches:
wherein a test priority number is a product of a probability parameter, a damage parameter, and the test effectiveness parameter (Lee: Fig. 1 and Lee: col. 3, lines 22-35.).

With regards to Claim 7, Lee in view of Cheston teaches the method of Claim 1 as referenced above.  Lee in view of Cheston further teaches:
instantiating the at least one risk element, the at least one test element and the at least one objective element to generate respective risk instances (Lee: Fig. 2A; Lee: Fig. 2B; Lee: col. 5, lines 13-67; and Lee: col. 6, lines 1-4.), test instances (Lee: Fig. 2A; Lee: Fig. 2B; Lee: col. 5, lines 13-67; and Lee: col. 6, lines 1-4.) and objective instances (Lee: Fig. 2A; Lee: Fig. 2B; Lee: col. 5, lines 13-67; and Lee: col. 6, lines 1-4.) specifying a technical system (Lee: Fig. 2A; Lee: Fig. 2B; Lee: col. 5, lines 13-67; Lee: col. 6, lines 1-4; Lee: col. 2, lines 7-16; Lee: Fig. 1; and Lee: col. 3, lines 5-7.), by a processor (Lee: Fig. 6 and Lee: col. 9, lines 34-37.); and
storing the generated respective test instances, the generated respective objective instances and an objective in the computer-readable storage medium (Lee: Fig. 4 and Lee: col. 7, lines 26-28.).

With regards to Claim 8, Lee in view of Cheston teaches the method of Claim 7 as referenced above.  Lee in view of Cheston further teaches:
wherein instantiating the at least one risk element, the at least one test element, and the at least one objective element comprises:
constructing the risk instances, the test instances and the objective instances as objects from classes representing the at least one risk element, the at least one test element and the at least one objective element (Lee: Fig. 2A; Lee: Fig. 2B; Lee: col. 5, lines 13-67; Lee: col. 6, lines 1-4; Lee: Fig. 5B; Lee: col. 8, lines 35-67; and Lee: col. 9, lines 1-23.); or
generating the risk instances, the test instances and the objective instances as database entries from database content specifying the at least one risk element, the at least one test element and the at least one objective element (Lee: Fig. 2A; Lee: Fig. 2B; Lee: col. 5, lines 13-67; Lee: col. 6, lines 1-4; Lee: Fig. 4; Lee: col. 7, lines 51-58; Lee: Fig. 5B; Lee: col. 8, lines 35-67; and Lee: col. 9, lines 1-23.).

With regards to Claim 9, the method of Claim 1 performs the same steps as the product of Claim 9, and Claim 9 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Lee in view of Cheston.

With regards to Claim 10, the method of Claim 1 performs the same steps as the system of Claim 10, and Claim 10 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Lee in view of Cheston.

With regards to Claim 11, Lee in view of Cheston teaches the system of Claim 10 as referenced above.  The method of Claim 7 performs the same steps as the system of Claim 11, and Claim 11 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 7 by the teachings of Lee in view of Cheston.


Response to Arguments
Applicant’s arguments with respect to Claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is 





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114